internal_revenue_service number release date index number -------------------------------- ----------------------------------------- ----------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-118121-04 date october ------------------- ------------------------- --------------------------- --------------------------------- -------------------- ---------------------- ---------------------- -------------------------------------------------------------------------------- re -------------------------------------------------- ----------------------------- legend grantor spouse child a child b child c grandchild a grandchild b_trust --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------ grandchild a_trust ------------------------------------------------------------------------------------------------------------ grandchild b_trust ----------------------------------------------------------------------------------------------------------- child c trust --------------------------------------------------------------------------------------------------------- article seventh year a b c state local court --------------------------------------------------------------------------------------------------------------- state statute ------------------------------------------------------------------------------------------------------------------ ---------------------- ------- ----- ------- ----- ------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- spouse has died child c is living and the trust will terminate on her death this is in response to your correspondence dated date requesting dear --------------- rulings on the generation-skipping_transfer gst tax income_tax gift_tax and estate_tax consequences of a proposed judicial modification of the trust the facts submitted and representations made are as follows grantor died in year prior to date he was survived by his spouse spouse and their three children child a child b and child c the youngest child the trust was created in article seventh of grantor’s will and will continue until both spouse and child c have died under article seventh paragraph i of the will the net_income of the trust is to be paid quarterly one-half is to be paid to grantor’s and spouse’s then living issue per stirpes and one-half is to be paid to spouse after spouse’s death the one-half portion of income otherwise payable to spouse is to be paid to the issue per stirpes on termination of the trust the remaining property is to be distributed in equal shares to grantor’s and spouse’s then living issue per stirpes child c has b children and c grandchildren child a has died he is survived by grandchild a and grandchild a’s a children child b has died she is survived by grandchild b grandchild b’s b children and b grandchildren grandchild a and grandchild b are the current trustees proposed transaction financial situations and as a result have differing needs and desires concerning the trust the trustees propose to divide the trust into three separate trusts of equal value one of each such trusts will be held for the benefit of a grantor’s child and that child’s issue per stirpes for a child who has died the trust will be held for that child’s issue per stirpes that is the grandchild a_trust will held be for the benefit of grandchild a and his descendants the grandchild b_trust will be held for the benefit of grandchild b and his descendants and the child c trust will be held for the benefit of child c and her descendants the division will be accomplished by a pro_rata division of each asset of the trust grandchild a_trust grandchild b_trust and child c trust are referred to in this letter as the resulting trusts terms of the trust and to each other except that the distributees of income will be limited to the child or child’s issue for whom the trust is set_aside specifically each resulting trust will provide for the quarterly distribution of income to the child or grandchild for whom the trust is named and if he or she is deceased to his or her issue per stirpes the resulting trusts will not allow for the payment of principal upon the death of the last survivor of the family line for whom the trust is named the trust will terminate if not already terminated and be divided equally among the remaining trusts in existence each trust must terminate no later than upon child c’s death at that time the principal of each trust will be distributed to the persons then receiving the income from the trust per stirpes or if any such person is not then living to his or her the dispositive terms of each resulting trust will be identical to the dispositive it is represented that the current beneficiaries have differing personal and the partitioning of the trust and the appointment of the trustees of the resulting plr-118121-04 issue then living per stirpes if neither the beneficiary for whom the trust is named nor any of his or her issue is then living one-half of the trust property will be distributed as part of each of the other trusts grandchild a will be the trustee of the grandchild a_trust grandchild b will be the trustee of the grandchild b_trust and may appoint a corporate co-trustee child c or one of her children will be the trustee of the child c trust and she may appoint a corporate co-trustee each individual trustee will appoint his or her successor trustee trusts will be effected under state law by the trustees’ petitioning the local court state statute petition of the trustee or of any person interested in the trust and upon notice to all such persons may direct the establishment of two or more separate trusts for any reason not directly contrary to the primary purpose of the trust rulings requested rata allocation of each trust asset among the three resulting trusts under state statute the court having jurisdiction of an express trust upon the you have asked that we rule that the proposed division of the trust and the pro will not cause the trust or the three resulting trusts to lose their status as grandfathered trusts exempt from the gst tax and will not cause a distribution from or termination of any interest in the trust or any of the three resulting trusts to be subject_to the gst tax will result in the resulting trusts being treated as separate trusts under sec_643 will not result in the realization by the trust the resulting trusts or a beneficiary of the trust or the resulting trusts of any income gain_or_loss under sec_661 will not result in the realization of any income gain_or_loss under sec_61 or sec_1001 by the trust the resulting trusts or a beneficiary of the trust or the resulting trusts will result in the resulting trusts holding assets with the same basis they had at the time of the division under sec_1015 and holding periods for all the assets allocated to each resulting trust that include the trust’s holding_period under sec_1223 plr-118121-04 sec_2601 imposes a tax on each generation-skipping_transfer section section b a of the tax_reform_act_of_1986 and sec_26_2601-1 sec_26_2601-1 provides that any trust in existence on september will not cause any portion of the assets of the trust or any of the resulting trusts to be includible in the gross_estate of any beneficiary of the trust or the resulting trusts under sec_2036 through and will not constitute a transfer by any beneficiary of the trust or the resulting trusts that will be subject_to gift_tax under sec_2501 ruling - the gst tax a provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip of the generation-skipping_transfer_tax regulations provide that the generation- skipping transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing accordingly based on the facts submitted and the representations made the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-118121-04 in this case the trust was created and irrevocable before date also it is represented that no additions have been made to the trust since date consequently the trust is currently exempt from gst tax the proposed partition of the trust will result in three trusts one for each of grantor’s children’s family lines ie for the child or if the child is deceased for the child’s issue per stirpes because i the dispositive terms of each resulting trust will be the same as the dispositive terms of the trust although limited to a particular family line ii each resulting trust will terminate no later than on child c’s death and iii the distributees of the property on termination of each resulting trust will be the respective child’s issue per stirpes the proposed partition of the trust and pro_rata allocation of the trust assets among the three resulting trusts will not shift a beneficial_interest to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the partition and will not extend the time for the vesting of any beneficial_interest in a resulting trust beyond the period provided for in the trust provided that the local court issues an order approving the partition of the trust the partitioning of the trust into the three resulting trusts and the pro_rata allocation of the assets will not affect the status of the trust or the resulting trusts as exempt from the gst tax likewise neither the partitioning nor the pro_rata allocation of assets will cause a distribution from or termination of any interest in the trust or any of the three resulting trusts to be subject_to the gst tax ruling - sec_643 prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 in this case each resulting trust will have different beneficiaries and be managed and administered separately therefore based solely on the facts and representations submitted we conclude that the resulting trusts created by the division of the trust will be treated as separate trusts for federal_income_tax purposes ruling - sec_661 computing the taxable_income of a_trust other than a_trust to which subpart b applies sec_643 provides that for purposes of subchapter_j under regulations sec_661 provides that in any taxable_year a deduction is allowed in sec_662 provides that there shall be included in the gross_income of a based solely on the facts and representations submitted we conclude that the sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is plr-118121-04 for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount or specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year division of the trust into the resulting trusts is not a distribution under sec_661 or sec_1_661_a_-2 ruling sec_4 and - sec_61 sec_1001 sec_1015 sec_1223 in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained be the same as it would be in the hands of the donor or the last preceding owner by sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1015 provides that if the property was acquired by gift the basis shall sec_1001 provides that the gain from the sale_or_other_disposition of 499_us_554 concerns the the court in cottage savings u s pincite concluded that sec_1_1001-1 plr-118121-04 whom it was not acquired by gift except that if the basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be the fair_market_value sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of subtitle a the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite interests of the beneficiaries of the resulting trusts will not differ materially from their interests in the trust in the proposed transaction the trust will be severed in accordance with state law on a pro_rata basis except for the changes described above all other provisions of the trust will remain unchanged the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 basis of those assets in the hands of the original trust at the time of the transfer if under sec_1015 the basis of assets received by the new trusts is the same as the it is consistent with the court’s opinion in cottage savings to find that the sec_2036 provides that the value of the gross_estate shall include the accordingly the division of the trust and the pro_rata allocation of each trust plr-118121-04 pursuant to sec_1223 the holding periods of the assets in the hands of the new trusts will include the holding periods of the assets in the hands of the original trust asset among the three resulting trusts will not result in the realization of income gain_or_loss under sec_61 or sec_1001 by the trust the resulting trusts or any beneficiary of those trusts the basis of each asset held by the three resulting trusts immediately after the division will have the same basis as determined under sec_1015 as that asset had in the hands of the trust immediately before the division the holding_period for all the assets allocated to each resulting trust will include the trust’s holding_period under sec_1223 ruling sec_2036 through value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to the decedent’s death or for any period which does not in fact end before the decedent’s death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if the possession or enjoyment thereof can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of the reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of the property value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of the decedent’s death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_2038 provides that the value of the gross_estate shall include the sec_2037 provides that the value of the gross_estate shall include the in this case the trust will be divided into three trusts to represent the three family sec_2036 sec_2037 and sec_2038 apply to situations in which a decedent sec_2501 imposes a tax for each calendar_year on the transfer of property by plr-118121-04 transferred property or an interest in property and retained an interest right or power with respect to the income or principal of the transferred property or interest in this case the beneficiaries of the resulting trusts will have the same interests after the division as they had as beneficiaries of the trust therefore nothing will be transferred by them by reason of the proposed division accordingly the division of the trust and the pro_rata allocation of each trust asset among the three resulting trusts will not cause any portion of the assets of the trust or any of the resulting trusts to be includible in the gross_estate of any beneficiary of the trust or the resulting trusts to be includible in that beneficiary’s gross_estate under sec_2036 sec_2037 or sec_2038 ruling the gift_tax gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible lines of grantor’s children the dispositive provisions of each trust will be identical to the dispositive provisions of the trust except each resulting trust will be limited to the respective child’s family line for which it is held each resulting trust will terminate no later than child c’s death the distributees on termination of each trust will be the respective child’s issue per stirpes transaction is carried out as proposed and is effective under the law of state we conclude that the division of the trust and the pro_rata allocation of each trust asset among the three resulting trusts will not result in a transfer by any of the beneficiaries of the trust or the resulting trusts that is subject_to federal gift_tax under sec_2501 skipping transfer_tax returns that you may file relating to this matter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination consequences of the facts described above under the cited provisions or any other provisions of the code or regulations a copy of this letter should be attached to any income gift estate or generation- except as specifically ruled above no opinion is expressed as to the federal tax based on the facts submitted and the representations made and assuming the the rulings contained in this letter are based upon information and plr-118121-04 the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
